Name: Commission Regulation (EEC) No 807/84 of 27 March 1984 on the supply of common wheat to Ethiopia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 87/8 30 . 3 . 84Official Journal of the European Communities COMMISSION REGULATION (EEC) No 807/84 of 27 March 1984 on the supply of common wheat to Ethiopia as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (5), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas , on 29 July 1983 , the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/8 1 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in Annex I hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 281 , 1 . 11 . 1975, p. 89 . O OJ No L 352, 14 . 12 . 1982, p. 1 . ( 5) OJ No L 196, 20 . 7 . 1983 , p. 1 . ( 6) OJ No 106, 30 . 10 . 1962, p . 2553/62 . 0 OJ No L 263, 19 . 9 . 1973, p . 1 . (8) OJ No L 192, 26 . 7 . 1980, p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p. 27. 30 . 3 . 84 Official Journal of the European Communities No L 87/9 ANNEX I 1 . Programme : 1983 2. Recipient : Ethiopia 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5 . Total quantity : 20 000 tonnes 6 . Number of lots : two No 1:10 571 tonnes No 2 : 9 429 tonnes 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fur landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411 475) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : maximum 14,5 %) 10 . Packaging :  Lot No 1 : in bulk plus 232 600 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilo ­ grams, 135 needles and sufficient twine  Lot No 2 : in bulk plus 207 500 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilo ­ grams, 120 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Massawa 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 10 April 1984 16 . Shipment period : 25 April to 15 May 1984 (Lot No 1 ) 20 May to 15 June 1984 (Lot No 2) 17 . Security : 6 ECU per tonne Notes : 1 . The bagging costs (on the ship, in the port of Massawa) are to be borne by the successful tenderer. 2 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Ethiopia, c/o 'Diplomatic Bag,' Berlaymont 1 / 123, 200 rue de la Loi , B-1049 Brussels . 3 . The port of Massawa can only accommodate ships with a maximum draught of 28 feet and a maximum length of 180 feet. Official Journal of the European Communities 30 . 3 . 84No L 87/ 10 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 2 000 Lagerhaus P. Lamers und Stock &amp; Hausmann OHG SpeditionsstraÃ e 13 4000 DÃ ¼sseldorf 1 Duisburg 17 174 101 1 064 Rhenania, Allg. Sped.-GmbH Agrippinawerft 24a 5000 KÃ ¶ln 1 KÃ ¶ln 256 401 2 634 Crefelder Lagerhaus-Ges . Schou &amp; Co. KG SilostraÃ e 25 4150 Krefeld 12 Krefeld 050 901 1 891 Lagerhaus Heymann GmbH &amp; Co . KG HentrichstraÃ e 55 4150 Krefeld 11 Krefeld 173 501 2 000 L.W. Cretschmar GmbH &amp; Co KG FranziusstraÃ e 2 4000 DÃ ¼sseldorf 1 Neuss 051 102 1 000 Rheinisch-Nassauische Lagerei und Sped . GmbH DidierstraÃ e 27-35 5420 Lahnstein Krefeld 12 254 821 2 218 Rhenania, Allg. Sped.-GmbH Agrippinawerft 24a 5000 KÃ ¶ln 1 KÃ ¶ln 256 401 2 289 Rheinisch-Nassauische Lagerei und Sped. GmbH DidierstraÃ e 27-35 5420 Lahnstein Krefeld 12 254 821 168 Rhenania, Allg. Sped.-GmbH Agrippinawerft 24a 5000 KÃ ¶ln 1 KÃ ¶ln 256 401 2 321 L.W. Cretschmar GmbH &amp; Co KG FranziusstraÃ e 2 4000 DÃ ¼sseldorf 1 Neuss 051 102 994 Lagerhaus P. Lamers und Stock &amp; Hausmann OHG SpeditionsstraÃ e 13 4000 DÃ ¼sseldorf 1 Duisburg 17 174 101 1 398 Lagerhaus P. Lamers und Stock &amp; Hausmann OHG SpeditionsstraÃ e 13 4000 DÃ ¼sseldorf 1 Duisburg 17 174 101 2 041 Crefelder Lagerhaus-Ges . Schou &amp; Co . KG SilostraÃ e 25 4150 Krefeld 12 Krefeld 050 901